16-3804
    Jiang v. Sessions
                                                                                       BIA
                                                                                Bukszpan, IJ
                                                                               A077 994 189

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    31st day of May, two thousand eighteen.

    PRESENT:
             ROBERT D. SACK,
             DEBRA ANN LIVINGSTON,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    DIAN BIAO JIANG, AKA LONG DINH
    HOANG,
             Petitioner,

                        v.                                           16-3804
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Gary J. Yerman, Esq., New York, NY.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; Justin Markel,
                                        Senior Litigation Counsel; Nancy E.
                               Friedman,     Senior    Litigation
                               Counsel, Office of Immigration
                               Litigation,      United     States
                               Department of Justice, Washington,
                               DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Dian Biao Jiang, a native and citizen of the

People’s Republic of China, seeks review of an October 18, 2016

decision of the BIA affirming an April 27, 2015 decision of an

Immigration Judge (“IJ”) denying Jiang’s motion to reopen.        In

re Dian Biao Jiang, No. A077 994 189 (B.I.A. Oct. 18, 2016),

aff’g No. A077 994 189 (Immig. Ct. N.Y. City Apr. 27, 2015).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the IJ’s and the BIA’s opinions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006).    The     applicable    standards   of   review   are   well

established.    See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69

(2d Cir. 2008).




                                  2
      In his motion to reopen, Jiang asserted that he had

converted to Christianity in the United States and that

conditions for Christians had worsened in China excusing the

untimely filing of his motion and demonstrating his prima facie

eligibility for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).          It is undisputed

that Jiang’s 2015 motion to reopen was untimely filed 12 years

after    his        2003    removal       order.           See    8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.23(b)(1).               However, the

time limitation for filing a motion to reopen does not apply

if reopening is sought to apply for asylum and the motion “is

based on changed country conditions arising in the country of

nationality or the country to which removal has been ordered,

if such evidence is material and was not available and would

not   have   been    discovered   or      presented   at    the   previous

proceeding.”          8 U.S.C.    § 1229a(c)(7)(C)(ii);           8 C.F.R.

§ 1003.23(b)(4)(i).        The agency did not err in finding that

Jiang failed to demonstrate such conditions.

      “In determining whether evidence accompanying a motion to

reopen demonstrates a material change in country conditions

that would justify reopening, [the agency] compare[s] the

evidence of country conditions submitted with the motion to

                                      3
those that existed at the time of the merits hearing below.”

In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).             As the

agency    found,   reports   of   the   U.S.   Department    of   State

demonstrate that the Chinese government has viewed unfavorably

and mistreated unregistered Christian groups since before

Jiang’s     2003   proceedings.         Jiang’s   evidence    further

demonstrates that the treatment of unregistered religious

groups varies widely from region to region, and it does not

reveal increased persecution of such groups in Jiang’s home

province.    See Jian Hui Shao, 546 F.3d at 142, 149; cf. 8 C.F.R.

§ 1208.13(b)(2)(ii) (“An applicant does not have a well-founded

fear of persecution if the applicant could avoid persecution

by relocating to another part of the applicant’s country of

nationality . . . .”).

    Accordingly, because the agency reasonably found that

Jiang did not demonstrate a material change in conditions in

China, it did not abuse its discretion in denying his motion

to reopen as untimely.       See 8 U.S.C. § 1229a(c)(7)(C).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

                                   4
is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5